Citation Nr: 1505111	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO. 07-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for systemic lupus erythematosus (SLE).

2. Entitlement to service connection for Raynaud's syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1988 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In June 2014, the Board remanded the Veteran's claim, in pertinent part, to obtain a medical opinion regarding the etiology of her diagnosed lupus and Raynaud's disease.  Subsequently, the Veteran was afforded a VA examination in July 2014.  Following an examination of the Veteran and a review of the record, the examiner opined that it was less likely than not that the Veteran's lupus or Raynaud's was related to service.  In support of her conclusion the examiner stated that the Veteran was not diagnosed with either disease until 1999, which was after service and beyond the presumptive period for service connection.

The Board does not find this opinion to be adequate for several reasons.  First, the Veteran did not adequately consider the Veteran's reported in-service symptomatology, instead relying solely on the absence of a diagnosis made with in service or within the presumptive period.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, an adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here the examiner essentially provided a bare conclusion that service connection was not warranted because the diagnosis occurred after the presumptive period.  Not only did she provide no rationale for this conclusion, her opinion precludes the possibility of direct service connection on a basis other than under 38 C.F.R. § 3.309.  The Board notes that both private and VA treatment reports indicate that if the Veteran did indeed experience symptoms in service, they may be related to her current diagnoses.  As the examiner did not provide adequate rationale, the opinion is deemed inadequate for VA purposes.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is necessary to obtain an adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from an appropriate VA examiner, who has not yet reviewed the Veteran's claim, regarding the nature and etiology of the Veteran's SLE and Raynaud's syndrome.  The claims file, including a copy of this remand, must be made available.  If an examination is deemed necessary by the examiner, one should be scheduled and any medically indicated tests should be conducted.  The examiner should review all of the evidence of record, including the Veteran's statements concerning the onset of symptoms during service and the 1992 VA examination report.  Afterwards, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed SLE and Raynaud's syndrome are etiologically related to service.

A complete rationale must accompany any opinion provided.

2. The RO must notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2014).

3. After completing the above and conducting any other development that may be indicated, the RO should re-adjudicate the Veteran's claims.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




